Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Analysis – 35 USC § 101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 13 and 15 do not contain an abstract idea.  Further even if they were interpreted to have an abstract idea they claim the practical application under prong 2 analysis. Thus claims 1 and 15 are deemed patent eligible under 35 USC 101.  Claims 2-11, 14, 16-20, 22 and 23 are dependent claims of claims 1, 13 and 15 directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.   
 Dependent claims 2-11, 14, 16-20, 22 and 23 are eligible under 101. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub.2016/0033644) in view of Goldberg (US Pub.20070143081).

Regarding Claims 1, 13 and 15, Moore disclose a method comprising/apparatus for procession:
      receiving a histogram output from a detector sensor, wherein the detector sensor being a single photon avalanche diode array sensor, the histogram output comprising time-of-flight sensing data of one or more objects within a field-of-view of the detector sensor (para [0016], where determining a distance between the second object and the reference object in dependence on a time between the first peak and the second peak); 
  (Fig.3); (Fig. 3, para [0064], where the histogram may be updated as event data is received and thus event data is recorded in the histogram. It will also be appreciated that the event data may be recorded for a series of pulses in a detection period and the event time may be relative to each pulse) and further Moore disclose the distance on the histogram (or time difference) between the peaks (para [0007], where determining a distance between the second object and the reference object in dependence on a time 
between the first peak and the second peak);
      determining ranges of the one or more objects within the field-of-view of the detector
sensor (para [0078], where a distinctive low 305 between the peaks 303 and 304.  This separation is due to the magnitude of the distance between the reflective reference object and the remote object).

Moore does not disclose calculating a median point of a pulse waveform within the histogram, the pulse waveform having an even probability distribution over at least one quantization step of the histogram around the median point; and 
determining the ranges based on the median point of the pulse waveform.
 Goldberg disclose calculating a median point of a pulse waveform within the histogram, the pulse waveform having an even probability distribution over at least one quantization step of the histogram around the median point (para [0050], where a `calculate median m/z for Gaussian curve` procedure 709 determines the median m/z for the Gaussian curve; and an `assign spectral peak intensity and m/z` procedure 711 then assigns the m/z and peak intensity to the spectral peak in the data set defining the 
impulse spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine the median point of the Golberg in the Moore reference in order to more persuasively determine the ranges of the objects from the detector sensor.
 Claims 13 and 15 comprising the similar limitations as the claim 1.
Additionally,  the claim 15 comprises the co-processor.

Moore disclose the co-processor (para [0011], where an apparatus comprising 
at least one processor and at least one memory including computer program code 
for one or more programs, the at least one memory and the computer program code 
configured to, with the at least one processor).



Claims  22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub.2016/0033644) in view of Goldberg (US Pub.20070143081), as applied to the Claim 13 and further in view of Rothberg (US Pub.20170349944).

Regarding Claim 22, the combined system applied above does not disclose the apparatus as claimed in claim 13, wherein the processing device is a microcontroller.
Rothberg disclose processing device is a microcontroller (para [0093], where the processing device 2-122 may comprise a general purpose processor, a specially-adapted processor (e.g., a central processing unit (CPU) such as one or more microprocessor or microcontroller cores, a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), a custom integrated circuit, a digital signal processor (DSP), or a combination thereof.) In some embodiments, the processing of data from the sensor 2-110 may be performed by both the processing device 2-122).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide microcontroller of the Rothberg in the combined system applied above in order to reduce the size of the device.

Regarding Claim 23, the combined system applied above does not disclose the apparatus as claimed in claim 22, wherein the microcontroller is physically integrated with the detector sensor.
Rothberg disclose the microcontroller is physically integrated with the detector sensor. (para [0093], where the processing device 2-122 may comprise a general purpose processor, a specially-adapted processor (e.g., a central processing unit (CPU) such as one or more microprocessor or microcontroller cores, a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), a custom integrated circuit, a digital signal processor (DSP), or a combination thereof.) In some embodiments, the processing of data from the sensor 2-110 may be performed by both the processing device 2-122).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide sensor integrated with microcontroller of the Rothberg in the combined system applied above in order to use the same device as a sensor device, for save a cost of the device.


1)  Examiner note regarding the prior art of the record:


1) Massa “Rangefinding using Time Correlated Single Photon Counting” discloses time correlated single photon counting) TCSPC) (Introduction);
Pages 38-39, para 3.1 Effect of Uniform Quantization: discloses “staircase” function, a nonlinear relation between input and output signal. The probability of each discrete output level equals the probability of the input signal occurring within the associated quantum band. The probability density functions ...are related to each other by a sampling process, knows as “area sampling”. The quantizer input probability distribution 
In para 3.2 Autocorrelation and Centroid Estimation discloses autocorrelation function Fig. 1 can be formed the pulse histogram shown on Fig. 3. The time lag between the target and reference pulse shapes can be obtained from half the distance between the two smaller peaks. These peak position can be estimated by calculating the centroid in small neighborhood around the peak position. The Massa used calculation result to reconstruct the pulse histogram in the neighborhood of each peak, not for medium point of the pulse waveform.
2)    Moore (U.S. Pub.2016/0033644) discloses the histogram of the reflected light pulses of the single photon avalanche diodes (SPAD) (Fig.3); (Fig. 3, para [0064], where the histogram may be updated as event data is received and thus event data is recorded in the histogram. It will also be appreciated that the event data may be recorded for a series of pulses in a detection period and the event time may be relative to each pulse) and further Moore disclose the distance on the histogram (or time difference) between the peaks.

3)    Drader (U.S.Pub.2013/0175435) discloses (para [0054], where converge on a fixed value such that the start of a pulse of output signal ADP2 is in the middle of the pulses emitted by the photodiodes of reference reception unit RSA, during a period of signal ECM. The start of each pulse of output signal ADP2 therefore tends to be synchronized on an average pulse emitting time by the photodiodes of reference reception unit RSA); 

Block (U.S.Pub.2011/0249727) discloses the histogram value mean values and histogram median values and further calculated the difference between mean and median values (para [0048]).

5)  Widrow “Study of Tough Amplitude Quantization by means of Nyquist Sampling Theory” disclose the process of amplitude quantization (Figs. 1 and 2) quantization is a nonlinear operation that is effected whenever a physical quantity is represented numerically (pages 266 and 267);

6) Goh (US Pub.2005/0031201) disclose (Claim 20, where filtering the value of each bin 
of the histogram and determining the maximum sum of the calculated sum of Q 
consecutive bins, including determining the corresponding bin position);

7) Javidnia (US Pub.20180027224) disclose (para [0127], where accumulating h(p,i) the weighted median value is obtained.  That is, as described for the unweighted median filter operation, the cumulative function of the histogram h(p,i) in Eqn (30) is evaluated by incrementing the index over the example range of pixel values from 0 to 255.  When the cumulative function reaches the middle order, O.sub.Mid, the current index is the median value for the current window data set required);

8) Hipp (US Pub.20030086596) (para [0090], where two adjacent bins have large peaks, the parameter values corresponding to each accumulator bin can be averaged to estimate the peak position, and thus the `true` parameter value.  This is a substantial 

bin).

None of the above references fully disclose all the teachings of the claims below:

Regarding Claims 2, 14 and 16,  wherein:
    receiving the histogram comprises receiving the histogram as filtered histogram data comprising a plurality of histogram bin values, the filtered histogram data comprising the   pulse waveform with a defined width and histogram bin position; and
    determining the ranges comprises determining from the filtered histogram data and based on the median point a parameter associated with the pulse waveform, wherein the parameter comprises an object range, a range noise estimate, or a maximum distance detection value.

Regarding Claim 3. The method as claimed in claim 2, wherein determining the parameter comprises determining an object range by determining from the filtered histogram data an object range associated with the pulse waveform comprises applying a linear interpolation to a phase weighted filtered histogram to determine a phase value associated with the median point associated with a zero crossing event.

The claims 2-11 and 17-19 are not rejected due to their dependency on claims 2 and 16.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-23022302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857